Order entered July 30, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-20-01033-CR
                              No. 05-20-01034-CR
                              No. 05-20-01035-CR

                 CHRISTIAN COLE DONIHOO, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 416th Judicial District Court
                           Collin County, Texas
               Trial Court Cause No. 416-83060-2020 cts. 1-3

                                   ORDER

      Appellant’s brief was initially due April 28, 2021. After we granted two

extension motions, his brief was due June 28, 2021. To date, no brief has been

filed, and we have had no communication from appellant regarding the appeals.

      We ORDER the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make

appropriate findings and recommendations and determine whether appellant
desires to prosecute these appeals, whether appellant has abandoned the appeals, or

whether appointed counsel has abandoned the appeals. See TEX. R. APP. P. 38.8(b).

If the trial court cannot obtain appellant’s presence at the hearing, the trial court

shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d

708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent,

the trial court is ORDERED to take such measures as may be necessary to assure

effective representation, which may include appointment of new counsel.

      We ORDER the trial court to transmit a record of the proceedings, which

shall include written findings and recommendations, to this Court within THIRTY

DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable Andrea

Thompson, Presiding Judge, 416th Judicial District Court; to Christopher Routt;

and to the Collin County District Attorney’s Office, Appellate Division.

      We ABATE these appeals to allow the trial court to comply with the above

order. The appeals shall be reinstated thirty days from the date of this order or

when the Court finds it appropriate to do so.

                                                /s/   DENNISE GARCIA
                                                      JUSTICE